Notice of Pre-AIA  or AIA  Status
1.         The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to the Office’s communication of August 4, 2021.  Claims 42-57 are pending and have been examined.  



Allowable Subject Matter
2.         Claims 42-57 are allowed.

3.         The following is an examiner’s statement of reasons for allowance for the Claims.  
            The claimed invention pertains to for processing data transactions use a sequencer communicating with a plurality of data processors and provide improved performance and lower latency.

4.         The closest prior art of record is US Pub No. 2010/0332371 A1 to Jensen et al., US Pub No. 2011/0066538 A1 to Liberman et al., and US Pub No. 2008/0172321 A1 to Bartko et al..
5.         Jensen computerized exchange systems for trading of financial instruments.  In particular it relates to a passive matching engine and an active matching engine that cooperates in handling data messages such that less bandwidth is used and so that improvement in latency can be achieved. 

6.         Bartko discloses a system for managing trading orders comprises a memory operable to store an order associated with a first price.  The system further comprises a processor communicatively coupled to the memory and operable to identify a latency value.  The processor is further operable to receive a counterorder and to identify a potential trade associated with the order and the counterorder, the potential trade based at least in part on the first price.  If the latency value satisfies a configurable condition, the processor is further operable to initiate a configurable period of time.  If the potential trade is not valid upon expiration of the configurable period, the processor is further operable to prevent the execution of the potential trade.
7.         Examiner cites pertinent non patent literature are as follows:   “Algorithmic Trading and Information”, Hendershott Terrence, Riordan Ryan (hereinafter Hendershott) 2011 June 21, UC Berkeley Department of Economics and Business Engineering, “High Frequency Trading Costs and Benefits in Securities Trading and its Necessity of Regulations”, Lattemann, Christoph (hereinafter Christoph et al.), Business & Information Systems Engineering, 2012 Fed; “The Rise of Computerized High Frequency Trading: Use and Controversy”, McGowan, Michael J. (hereinafter McGowan), Duke Law & Technology Review 2010 No. 016.
8.         Hendershott examines algorithmic trades (AT) and their role in the price discovery process in the 30DAX stocks on the Deutsche Boerse in January 2008. AT liquidity demand represents 52% of volume and AT supplies liquidity on 50% of volume. AT act strategically by monitoring the market for liquidity and deviations of price from 
9.       Lattemann et al. investigates high frequency trading algorithms and the costs and benefits in securities trading and its necessity of regulations while focusing on myths and realities of high frequency trading.
10.       McGowan focuses on high frequency trading and if it is beneficial. McGowan defines high frequency trading, explains how it works, explores the innovations so far in the art, and how will high frequency trading effect trading in the future. 

Reason for Allowance
12.       The following is an examiner’s statement of reasons for allowance. The instant application is distinguished from the prior art that is cited. The cited patent and NPL literature fails to disclose, suggest or render obvious in combination, the following:   
“processing, by the second order book engine, substantially in parallel to the processing by the first order book engine, the plurality of sequenced electronic order entry messages, wherein the processing by the second order book engine includes creating market data, wherein the market data comprises order addition or modification information”, 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692